Name: Commission Regulation (EC) No 830/2003 of 14 May 2003 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  distributive trades;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32003R0830Commission Regulation (EC) No 830/2003 of 14 May 2003 amending Regulation (EC) No 2659/94 on detailed rules for the granting of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses Official Journal L 120 , 15/05/2003 P. 0013 - 0013Commission Regulation (EC) No 830/2003of 14 May 2003amending Regulation (EC) No 2659/94 on detailed rules for the granting of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheesesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 10 thereof,Whereas:(1) Article 6(1) of Commission Regulation (EC) No 2659/94(3), as last amended by Regulation (EC) No 779/2002(4), lays down the amounts of private storage aid for Grana padano, Parmigiano-Reggiano and Provolone cheeses. Those amounts should be amended to take account of the development in storage costs and of market price forecasts.(2) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1In Article 6 of Regulation (EC) No 2659/94, paragraph 1 is replaced by the following:"1. The amount of private storage aid for cheese shall be as follows:(a) EUR 20 per tonne for the fixed costs;(b) EUR 0,25 per tonne per day of storage under contract for the warehousing costs;(c) an amount for the financial costs, in euros per tonne per day of storage under contract, as follows:- 0,40 for Grana padano- 0,58 for Parmigiano-Reggiano- 0,32 for Provolone."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 May 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 284, 1.11.1994, p. 26.(4) OJ L 123, 9.5.2002, p. 31.